Name: Council Regulation (EEC) No 3679/92 of 17 December 1992 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture
 Type: Regulation
 Subject Matter: agricultural policy;  economic structure
 Date Published: nan

 19 . 12. 92 Official Journal of the European Communities No L 370/73 COUNCIL REGULATION (EEC) No 3679/92 of 17 December 1992 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the Monetary Committee, Whereas the agricultural conversion rates currently applicable were fixed by Regulation (EEC) No 1678/85 (2); Whereas new agriculture rates closer to economic reality should be set ; Whereas account must be taken in adjusting these rates of their impact, in particular on prices, and of the situation in the Member State concerned, HAS ADOPTED THIS REGULATION : Article 1 Annexes V and VIII to Regulation (EEC) No 1678/85 are replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 22 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1992. For the Council The President J. GUMMER (') OJ No L 164, 24. 6. 1985, p. 1 . Last amended by Regulation (EEC) No 2205/90 (OJ No L 201 , 31 . 7. 1990, p. 9). (2) OJ No L 164, 24. 6. 1985, p. 11 . Last amended by Regulation (EEC) No 3388/92 (OJ No L 344, 26. 11 . 1992, p. 28). No L 370/74 Official Journal of the European Communities 19. 12. 92 ANNEX ANNEX V SPAIN Agricultural conversion rates Sector or product ECU 1 - Pta ... Applicable until ECU 1 - Pta ... Applicable from Milk and milk products Beef and veal Sheepmeat and goatmeat Eggs and poultrymeat and ovalbumin and lactalbumin Fishery products Cereals Rice Sugar and isoglucose Wine Olive oil Colza and rape seed Sunflower and linseed Soya beans Dried fodder Field beans and peas and sweet lupins Grain legumes Flax and hemp Silkworms Cotton Tobacco Seeds Fruit and vegetables :  tomatoes, cucumbers, courgettes, aubergines  cherries  apricots, peaches, nectarines, table grapes, cauliflowers  cherries preserved in syrup  pears, plums, lemons, tinned pine ­ apples  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs  Williams pears preserved in syrup  nuts, locust beans, prunes, dried grapes  Clementines, mandarines, satsumas, sweet oranges, artichokes  other fruit and vegetables All other products (') 155,692 155,692 155,084 155,084 155,274 155,374 155,084 155,374 154,146 158,551 155,084 155,084 155,084 154,146 155,084 155,084 154,146 154,146 155,084 155,084 155,084 155,084 155,084 155,084 155,084 155,084 155,084 155,084 155,084 158,512 155,084 155,084 21.12. 1992 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 161,262 22. 12. 1992 (') Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat. 19. 12. 92 Official Journal of the European Communities No L 370/75 ANNEX VIII ITALY Sector or product Agricultural conversion rates ECU 1 = Lit . . . Applicable until ECU 1 - Lit . . . Applicable from Milk and milk products Beef and veal Sheepmeat and goatmeat Eggs and poultrymeat and ovalbumin and lactalbumin Fishery products Cereals Rice Sugar and isoglucose Wine Olive oil Colza and rape seed Sunflower and linseed Soya beans Dried fodder Field beans and peas and sweet lupins Grain legumes Flax and hemp Silkworms Cotton Tobacco Seeds Fruit and vegetables :  tomatoes, cucumbers, courgettes, aubergines  cherries  apricots, peaches, nectarines, table grapes, cauliflowers  cherries preserved in syrup  pears, plums, lemons, tinned pine ­ apples  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs  Williams pears preserved in syrup  nuts, locust beans, prunes, dried grapes  Clementines, mandarines, satsumas, sweet oranges, artichokes  other fruit and vegetables All other products (') 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 1 908,93 21 . 12. 1992 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 1 990,00 22. 12. 1992 (') Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat.